                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                                                                        ti
                                   AUSTIN DIVISION                                2121 NOV   13   f   1: 53

3M COMPANY,                                   §
                      PLAINTIFF,                                                                       LAS
                                              §                                   rY
                                              §
V.                                            §       CAUSE NO. 1 :2O-CV-lO97-LY
                                              §
VINASIA CHE TAO LLC,                          §
                DEFENDANT.                    §

                                             I) 1 0

       Before the court is the parties' Joint Motion to Enter Joint Proposed Scheduling Order filed

September 25, 2020 (Doc. #41). On this same date, the court rendered a Scheduling Order in this

cause. Accordingly,

       IT IS ORDERED that the parties' Joint Motion to Enter Joint Proposed Scheduling Order

filed September 25, 2020 (Doc. #41) is DISMISSED.

       SIGNED this                 day of November, 2020.




                                             UNITE STATES
